*511
ORDER

PER CURIAM.
This is an appeal from an order dismissing an amended petition filed by Vinnie Ella Gentry (plaintiff), against State Farm Mutual Automobile Insurance Company (State Farm) and Mitchell A. Kilo Insurance Agency, Inc. (“insurance agency”), collectively respondents, alleging negligence based upon respondents’ failure to advise her of the availability of underinsured motorist coverage. The trial court dismissed plaintifPs amended petition for failure to state a claim upon which relief can be granted. Based upon our holding in Farmers Ins. Co., v. McCarthy, 871 S.W.2d 82 (Mo.App.1994), we affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).